NUMBER 13-13-00220-CR

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI - EDINBURG

TABATHA ELLIOTT,                                                                Appellant,

                                              v.

THE STATE OF TEXAS,                                                              Appellee.


                     On appeal from the 319th District Court
                           of Nueces County, Texas.


                                       ORDER
                Before Justices Garza, Benavides, and Perkes
                              Order Per Curiam

        This cause is before the Court on appellee’s motion to direct the trial court clerk to

forward to this Court either the original or a copy of SX#35 in Cause No. 12-CR-1885-G

(S1).

        The Court, having fully examined and considered appellee’s motion to direct the

trial court clerk to forward an original or copy of exhibit SX#35, is of the opinion that the
motion should be granted. Appellee’s motion is hereby GRANTED. The clerk of the

trial court is hereby ORDERED to forward either a copy of or original exhibit SX#35, a

DVD recording of appellant’s statement to the police admitted at trial in Cause No. 12-

CR-1885-G (S1), to this Court within fifteen days from the date of this order.

                                                PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
4th day of June, 2014.




                                            2